MEMORANDUM **
Sanjeev Sharma, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ order affirming without opinion the Immigration Judge’s (“IJ”) decision denying his application for withholding of removal and protection under the Convention Against Torture (“CAT”). To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We review for substantial evidence, see Lata v. INS, 204 F.3d 1241, 1245 (9th Cir.2000), and we deny the petition for review.
We review only Sharma’s applications for withholding of removal and CAT, because he voluntarily withdrew his application for asylum.
Substantial evidence supports the BIA’s adverse credibility determination because Sharma’s testimony regarding the treatment his wife suffered when she was arrested and the length of time he was arrested differed from his asylum application. See Li v. Ashcroft, 378 F.3d 959, 962-64 (9th Cir.2004). Sharma failed *591to adequately explain these inconsistencies when given the opportunity, Kaur v. Gonzales, 418 F.3d 1061, 1066-67 (9th Cir.2005), and they go to the heart of his claim, Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001).
In the absence of credible testimony, Sharma did not present sufficient evidence to establish eligibility for CAT. See Farah v. Ashcroft, 348 F.3d 1153, 1155-57 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.